Citation Nr: 0316086	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for hypoplastic 
anemia, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from December 1961 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) regional office (RO) in Manila, the Philippines.  The 
matter was previously before the Board in September 2001, at 
which time, the Board denied the veteran's claim for an 
increased evaluation for hypoplastic anemia in excess of 30 
percent and his claim for TDIU.  The veteran appealed the 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (the Court).  Pursuant to a joint motion by the 
Secretary and the veteran, the Court vacated the Board 
decision and remanded the matter for readjudication 
consistent with the motion.  See 38 U.S.C.A. § 7252(a).

The joint motion indicates that the parties agreed that the 
Board failed to present sufficient reasons or bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
appellant's claim pursuant to 38 U.S.C.A. § 5103(a) of the 
Veterans Claims Assistance Act of 2000 (VCAA) on November 9, 
2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
motion also revealed that the parties agreed that neither the 
June 1999 letter to the veteran nor the March 2001 Statement 
of the Case adequately notified the appellant of the 
information and evidence necessary to substantiate his claim 
and it also failed to indicate which portion of the evidence 
or information that the VA must obtain and which portion the 
appellant must provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles (John v. Principi, 16 Vet. App. 370 
(2002).

Review of the file fails to disclose any VA correspondence to 
the appellant that adequately informs him of which evidence 
VA will provide and which evidence claimant is to provide.  
The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The Board notes that the veteran's most current compensation 
and pension (C&P) physical examination Inasmuch as the case 
must be remanded to the RO for the above-mentioned reasons, 
the RO will be asked to accomplish additional necessary 
development - specifically, obtaining a new VA compensation 
and pension physical examination to evaluate the current 
status of the veteran's service-connected hypoplastic anemia.  
See Floyd v. Brown, 9 Vet. App. 88, 93 (1996);  Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (The statutory duty to 
assist requires a "thorough and contemporaneous medical 
examination"  that is sufficient to ascertain the current 
level of the disability, and accounts for its history.)

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3. The veteran should be afforded a 
special hematology examination by VA in 
order to determine the current hemoglobin 
level.  The examiner is requested to 
review the claims file prior to the 
examination and to state in his report of 
examination that he has done so.  If 
hypoplastic anemia is found, it is 
requested that it be determined whether 
any complications of the hypoplastic 
anemia, such as dementia or peripheral 
neuropathy, are also present. All 
indicated studies should be performed, 
and all clinical manifestations should be 
reported in detail.  Any opinions or 
conclusions expressed should be supported 
by a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).   

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination is in compliance with this 
remand and if it is not, the RO should 
implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for hypoplastic anemia, currently 
evaluated as 30 percent disabling and 
entitlement to TDIU.

6. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.      

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




